Exhibit 99.1 Press release WiLAN Subsidiary Enters into Agreement with TCL OTTAWA, Canada – December 16, 2016 – WiLAN (TSX:WIN) (NASD:WILN) today announced that the Company’s subsidiary, Smart Wearable Technologies Inc., has entered into a patent license agreement with TCL Communication Technology Holdings Ltd. (“TCL”).The patent portfolio covers technology that allows wearable devices to track the movement of the human body during different activities. TCL is a leading manufacturer of products such as handsets, tablets, and smart devices with sales in over 160 countries. The consideration to be paid to WiLAN and all other terms of the settlement are confidential. About WiLAN WiLAN is one of the most successful patent licensing companies in the world and helps companies unlock the value of intellectual property by managing and licensing their patent portfolios.The Company operates in a variety of markets including automotive, digital television, Internet, medical, semiconductor and wireless communication technologies.Founded in 1992, WiLAN is listed on the TSX and NASDAQ.For more information: www.wilan.com.
